Case 2:17-cv-07020-JS-ARL Document 184 Filed 06/29/21 Page 1 of 2 PageID #: 1291




                        IN THE UNITED STATES DISTRICT COURT
                                                for the
                                     Eastern District of New York
  -------------------------------------------------------------------------
  THOMAS SIDIK, as Administrator of the Estate of                         )
  KRISTEN A. SIDIK, deceased, THOMAS SIDIK, as                            )
  Parent and Natural Guardian of K.S., an Infant,                         )    Civil Action No.:
  THOMAS SIDIK, as Parent and Natural Guardian of                         )    2:17-cv-7020 (ADS)(ARL)
  C.S., an Infant, and THOMAS SIDIK, Individually,                        )
                                                                          )
                                               Plaintiffs,                )    NOTICE OF APPEAL
                                                                          )
                                                                          )
                             v.                                           )
                                                                          )
                                                                          )
  ROYAL SOVEREIGN INTERNATIONAL, INC.,                                    )
  ROYAL CENTURIAN INC., RS NINGBO, INC.,                                  )
  ROYAL SOVEREIGN QINGDAO a/k/a RS QINGDAO, )
  BJ’S WHOLESALE CLUB, INC., ADT LLC, and                                 )
  DEFENDERS, INC. d/b/a PROTECT YOUR HOME,                                )
                                                                          )
                                              Defendants.                 )
  --------------------------------------------------------------------------

           PLEASE TAKE NOTICE that pursuant to Rules 3 and 4 of the Federal Rules of

  Appellate Procedure, plaintiff Thomas Sidik, as Administrator of the Estate of Kristen A. Sidik

  deceased, Thomas Sidik, as Parent and Natural Guardian of K.S., an Infant, Thomas Sidik as

  Parent and Natural Guardian of C.S., an Infant, and Thomas Sidik, Individually, by his attorneys,

  WISELL & McGEE, L.L.P., hereby appeals to the United States Court of Appeals for the

  Second Circuit the Decision and Order of Magistrate Judge Lindsay dated and entered in this

  action on the 1st day of June, 2021, the following: (1) plaintiffs request that the Court compel

  defendant BJ’s Wholesale Club, Inc. to provide them with the name, address and phone number

  of each BJ’s member who returned a Royal Sovereign PAC-3012 portable air conditioning unit

  was denied; and (2) plaintiffs request to compel defendant BJ’s Wholesale Club, Inc. to produce

  a 30(b)(6) witness to answer questions about 14 of its 33 Affirmative Defenses was also denied.
Case 2:17-cv-07020-JS-ARL Document 184 Filed 06/29/21 Page 2 of 2 PageID #: 1292




  Dated: Kew Gardens, New York
         June 29, 2021


                                           Respectfully submitted,
                                           WISELL & MCGEE, L.L.P.

                                           By: /s/ Nancy M. McGee
                                           Nancy M. McGee NM0726/NY4362067
                                           Attorneys for Plaintiffs
                                           80-02 Kew Gardens Road, Suite 307
                                           Kew Gardens, NY 11415
                                           (718) 544-0041
                                           nancy.mcgee@wiselllaw.com
